DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 274-280, and 283-293 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Link et al (US PGPub 2006/0163385), as cited on IDS.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Regarding Claim 275, Link et al teaches that coalescence of the two or more droplets is inhibited by the presence of a surfactant that stabilizes the droplets (see [0078]). 
Regarding Claims 276-277, Link et al teaches that the electric field is applied to a coalescence region (which is the region disposed in between electrodes 111) within the microfluidic device, wherein the two or more droplets flow in a microfluidic channel into the coalescence region (see [0055] and [0112]).
	Regarding Claim 278, Link et al teaches at least one of the two or more droplets has a neutral charge (i.e. is uncharged) prior to application of the electric field (see [0078]). 
	Regarding Claim 279, Link et al teaches that the electric field induces a dipole moment in at least one of the two or more droplets (see [0077] and [0096]). 
	Regarding Claim 280, Link et al teaches that at least one of the two or more droplets comprises a chemical, biological or biochemical entity (see [0086]). 
	Regarding Claim 283, Link et al teaches that at least one of the two or more droplets comprises a cell (see [0086]).
	Regarding Claim 284, Link et al teaches that the two or more droplets comprise a first fluid completely surrounded by a second fluid (see [0013], [0057] and [0066])/

	Regarding Claim 286, Link et al teaches that the electric field is a pulsed field (see [0093]).
	Regarding Claim 287, Link et al teaches that the electric field is produced by a voltage applied across a pair of electrodes positioned on or embedded within the microchannel, and the coalescence region comprises a portion of the microchannel between the electrodes (see [0055] and [0112]).
	Regarding Claim 288, Link et al teaches that the electric field has an intensity of a least 0.01 V/micrometer (specifically 2 V/Micron) (see [0113]). 
	Regarding Claim 289, Link et al teaches initiating a reaction in the combined droplet between species (regions) contained within the two or more droplets (see [0084]). 
	Regarding Claim 290-291, Link et al teaches that  the first and second droplets are in contact with each other while flowing through the microchannel before entering the coalescence region but do not coalesce outside of the coalescence (electrode) region (see [0078]-[0079]).
	Regarding Claim 292, Link et al teaches that the two or more droplets have a diameter of less than about 500 micrometers (specifically 1 to 100 micrometers) (see [0039] and [0112]). 
	Regarding Claim 293, Link et al teaches that the second fluid insulates the first fluid from the electric field (see [0056] and [0073]). 

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 274, 276, 277, 280, 287 and 292 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Elrod et al (US PGPub 2003/0183525).
Regarding Claim 274, Elrod et al teaches a method for coalescing droplets (such as droplets 312 and 314 (illustrated in Figure 3) or droplets 920 (illustrated in Figure 9)) in a microfluidic device (see [0044], [0062] and [0066]), said method comprising applying an electric field to two or more droplets within a microfluidic device to coalesce the two or more droplets into a combined droplet, wherein coalescence of the two or more droplets is inhibited in the absence of the electric field (see [0062] and [0066]). 
Regarding Claims 276-277, Elrod et al teaches that the electric field is applied to a coalescence region (referred to as an interdigitated region in [0066])), and the two or more droplets flow through the microfluidic channel into the coalescence region (see [0062] and [0066]). 
Regarding Claim 280, Elrod et al teaches that at least one of the two or more droplets comprise chemical entities (see [0026]).
Regarding Claim 287, Elrod et al teaches the electric field is produced by a voltage applied across a pair of electrodes (such as electrodes 318/319 in Figure or electrodes 910/in Figure 9) positioned on or embedded within the microchannel, and the 
Regarding Claim 292, Elrod et al teaches that the two or more droplets have a diameter of less than 500 micrometers (specifically, Elrod et al recites a 1mm (or 1000 micrometers) droplet and further discloses the use of smaller droplets ¼ to ½ that size (which would be 250-500 micrometers) (see [0061] and [0063]).
Furthermore, examiner Wecker notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 275 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elrod et al as applied to claim 274 above, and further in view of Griffiths (US PGPub 2002/0119459), as cited on IDS.
	Regarding Claim 275, Elrod et al does not teach coalescence of the two or more droplets is inhibited by the presence of a surfactant that stabilizes the droplets.
	However, in the analogous art of droplet sorting devices, Griffiths et al teaches droplets formed from a first and second fluid and further teaches that the emulsion (of the droplets) may be stabilized by addition of one or more surface-active agents (surfactants). These surfactants are termed emulsifying agents and act at the water/oil interface to prevent (or at least delay) separation of the phases (see [0092]). It would have been obvious to one of ordinary skill in the art to utilize a surfactant in the method of Elrod et al for the benefit of preventing (or at least delaying) separation of the phases of the droplet such that the droplet is stabilized.
Claims 278-279, 281-283, 286 and 287 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elrod et al as applied to claim 274 above, and further in view of Wills et al (US PGPub 2006/0008906)
Regarding Claims 278-279, Elrod et al does not teach that the at least two or more droplets have a neutral charge prior to application of the electric field, wherein the electric field induces a dipole moment in at least one of the two or more droplets.

Regarding Claim 281 and 283, Elrod et al does not explicitly disclose a plurality of the two or more droplet comprise the same chemical, biological or biochemical entity or that the entity is a cell.
However, in the analogous art of apparatus for fusing first and second cells, Wills et al teaches a method of fusing first and second cells, the method including: a) Selecting the first and second cells; b) positioning the first and second cells between two electrodes in a fluid filled fusing container, the first and second cells being held in suspension separated from each electrode; and c) applying a current having a predetermined waveform to the electrodes to cause the cells to fuse.(see [0016]-[0019]). In addition, Wills et al teaches that the first and second cells may be the same type of cell (see [0052]). It would have been obvious to one of ordinary skill in the art to utilize the same type of cell as the first and second droplet for the benefit of enabling only one type of current to be utilized to fuse/coalesce the droplets.
Regarding Claim 282, Elrod et al does not explicitly disclose a plurality of the two or more droplet comprise different chemical, biological or biochemical entity.

	Regarding Claims 286-287, Elrod et al does not teach that the electric field is an alternating current field, a direct current field, or a pulsed field or that the electric field is produced by a voltage applied across a pair of electrodes positioned on or embedded within the microchannel, and the coalescence region comprises a portion of the microchannel between the electrodes.
	However, in the analogous art of apparatus for fusing first and second cells, Wills et al teaches that the first and second cells are fused using a non-uniform alternating .
Claims 281-282 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link et al as applied to claim 274 above, and further in view of Wills et al (US PGPub (US PGPub 2006/0008906))
Regarding Claim 281, Link et al does not explicitly disclose a plurality of the two or more droplet comprise the same chemical, biological or biochemical entity.
However, in the analogous art of apparatus for fusing first and second cells, Wills et al teaches a method of fusing first and second cells, the method including: a) Selecting the first and second cells; b) positioning the first and second cells between two electrodes in a fluid filled fusing container, the first and second cells being held in suspension separated from each electrode; and c) applying a current having a predetermined waveform to the electrodes to cause the cells to fuse.(see [0016]-[0019]). In addition, Wills et al teaches that the first and second cells may be the same type of cell (see [0052]). It would have been obvious to one of ordinary skill in the art to utilize the same type of cell as the first and second droplet for the benefit of enabling only one type of current to be utilized to fuse/coalesce the droplets.

	However, in the analogous art of apparatus for fusing first and second cells, Wills et al teaches a method of fusing first and second cells, the method including: a) Selecting the first and second cells; b) Positioning the first and second cells between two electrodes in a fluid filled fusing container, the first and second cells being held in suspension separated from each electrode; and c) Applying a current having a predetermined waveform to the electrodes to cause the cells to fuse.(see [0016]-[0019]). In addition, Wills et al teaches a processing system 10, which can be adapted to apply a first predetermined pulse sequence to the electrodes 82, followed by a second predetermined pulse sequence to the electrodes 83, etc. It will therefore be appreciated that different field sequences may be applied to different pairs of electrodes to allow different cells to be fused within the same recovery well (see [0292]). In addition, Wills et al teaches that the cells can be exposed by different wavelengths of radiation either to allow cells having different properties to be detected (see [0323]). It would have been obvious to one of ordinary skill in the art to utilize different cells as the first and second droplet for the benefit of allowing cells having different properties to be detected after the droplets are fused together.
	Claims 284-285 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elrod et al as applied to claim 274 above, and further in view of Pamula et al (US PGPub 2004/0058450). 
	Regarding Claim 275, Elrod et al does not teach coalescence of the two or more droplets is inhibited by the presence of a surfactant that stabilizes the droplets.

	Regarding Claims 284-285, Elrod et al does not teach that the two or more droplets comprise a first fluid completely surrounded by a second fluid, and wherein the second fluid is a liquid and the first fluid and second fluid are immiscible.
	However, in the analogous art of microfluidic devices for droplet combination/merging, Pamula et al teaches that the droplets are comprised of a first and second fluid, wherein an immiscible second fluid (oil) surrounds the first fluid (see [0025] and [0037]). It would have been obvious to one of ordinary skill in the art to utilize droplets formed of a first fluid, surrounded by an immiscible second fluid for the benefit of preventing evaporation of the droplet material (see [0098] of Pamula et al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER WECKER/Primary Examiner, Art Unit 1797